
	

113 S579 ES: To direct the Secretary of State to develop a strategy to obtain observer status for Taiwan at the triennial International Civil Aviation Organization Assembly, and for other purposes. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		113th CONGRESS
		1st Session
		S. 579
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To direct the Secretary of State to develop
		  a strategy to obtain observer status for Taiwan at the triennial International
		  Civil Aviation Organization Assembly, and for other purposes. 
	
	
		1.Concerning the participation of Taiwan in
			 the International Civil Aviation Organization
			(a)FindingsCongress makes the following
			 findings:
				(1)Safe, secure, and economical international
			 air navigation and transport is important to every citizen of the world, and
			 safe skies are ensured through uniform aviation standards, harmonization of
			 security protocols, and expeditious dissemination of information regarding new
			 regulations and other relevant matters.
				(2)Direct and unobstructed participation in
			 international civil aviation forums and programs is beneficial for all nations
			 and their civil aviation authorities. Civil aviation is vital to all due to the
			 international transit and commerce it makes possible, but must also be closely
			 regulated due to the possible use of aircraft as weapons of mass destruction or
			 to transport biological, chemical, and nuclear weapons or other dangerous
			 materials.
				(3)The Convention on International Civil
			 Aviation, signed at Chicago, Illinois, December 7, 1944, and entered into force
			 April 4, 1947, established the International Civil Aviation Organization
			 (ICAO), stating that [t]he aims and objectives of the Organization are
			 to develop the principles and techniques of international air navigation and to
			 foster the planning and development of international air transport so as to …
			 [m]eet the needs of the peoples of the world for safe, regular, efficient and
			 economical air transport.
				(4)The terrorist attacks of September 11,
			 2001, demonstrated that the global civil aviation network is subject to
			 vulnerabilities that can be exploited in one country to harm another. The
			 ability of civil aviation authorities to coordinate, preempt, and act swiftly
			 and in unison is an essential element of crisis prevention and response.
				(5)Following the terrorist attacks of
			 September 11, 2001, the ICAO convened a high-level Ministerial Conference on
			 Aviation Security that endorsed a global strategy for strengthening aviation
			 security worldwide and issued a public declaration that a uniform
			 approach in a global system is essential to ensure aviation security throughout
			 the world and that deficiencies in any part of the system constitute a threat
			 to the entire global system, and that there should be a commitment to
			 foster international cooperation in the field of aviation security and
			 harmonize the implementation of security measures.
				(6)The Taipei Flight Information Region, under
			 the jurisdiction of Taiwan, covers an airspace of 180,000 square nautical miles
			 and provides air traffic control services to over 1,200,000 flights annually,
			 with the Taiwan Taoyuan International Airport recognized as the 10th and 19th
			 largest airport by international cargo volume and number of international
			 passengers, respectively, in 2011.
				(7)Despite the established international
			 consensus regarding a uniform approach to aviation security that fosters
			 international cooperation, exclusion from the ICAO since 1971 has impeded the
			 efforts of the Government of Taiwan to maintain civil aviation practices that
			 comport with evolving international standards, due to its inability to contact
			 the ICAO for up-to-date information on aviation standards and norms, secure
			 amendments to the organization’s regulations in a timely manner, obtain
			 sufficient and timely information needed to prepare for the implementation of
			 new systems and procedures set forth by the ICAO, receive technical assistance
			 in implementing new regulations, and participate in technical and academic
			 seminars hosted by the ICAO.
				(8)On October 8, 2010, the Department of State
			 praised the 37th ICAO Assembly on its adoption of a Declaration on Aviation
			 Security, but noted that because every airport offers a potential entry
			 point into this global system, every nation faces the threat from gaps in
			 aviation security throughout the world—and all nations must share the
			 responsibility for securing that system.
				(9)On October 2, 2012, Taiwan became the 37th
			 participant to join the United States Visa Waiver program, which is expected to
			 stimulate tourism and commerce that will rely increasingly on international
			 commercial aviation.
				(10)The Government of Taiwan’s exclusion from
			 the ICAO constitutes a serious gap in global standards that should be addressed
			 at the earliest opportunity in advance of the 38th ICAO Assembly in September
			 2013.
				(11)The Federal Aviation Administration and its
			 counterpart agencies in Taiwan have enjoyed close collaboration on a wide range
			 of issues related to innovation and technology, civil engineering, safety and
			 security, and navigation.
				(12)The ICAO has allowed a wide range of
			 observers to participate in the activities of the organization.
				(13)The United States, in the 1994 Taiwan
			 Policy Review, declared its intention to support Taiwan’s participation in
			 appropriate international organizations and has consistently reiterated that
			 support.
				(14)Senate Concurrent Resolution 17, 112th
			 Congress, agreed to September 11, 2012, affirmed the sense of Congress
			 that—
					(A)meaningful participation by the Government
			 of Taiwan as an observer in the meetings and activities of the ICAO will
			 contribute both to the fulfillment of the ICAO’s overarching mission and to the
			 success of a global strategy to address aviation security threats based on
			 effective international cooperation; and
					(B)the United States Government should take a
			 leading role in garnering international support for the granting of observer
			 status to Taiwan in the ICAO.
					(15)Following the enactment of Public Law
			 108–235 (22 U.S.C. 290 note), a law authorizing the Secretary of State to
			 initiate and implement a plan to endorse and obtain observer status for Taiwan
			 at the annual summit of the World Health Assembly and subsequent advocacy by
			 the United States, Taiwan was granted observer status to the World Health
			 Assembly for four consecutive years since 2009. Both prior to, and in its
			 capacity as an observer, Taiwan has contributed significantly to the
			 international community’s collective efforts in pandemic control, monitoring,
			 early warning, and other related matters.
				(16)ICAO rules and existing practices allow for
			 the meaningful participation of noncontracting countries as well as other
			 bodies in its meetings and activities through granting of observer
			 status.
				(b)Taiwan's participation at
			 ICAOThe Secretary of State
			 shall—
				(1)develop a strategy to obtain observer
			 status for Taiwan, at the triennial ICAO Assembly next held in September 2013
			 in Montreal, Canada, and other related meetings, activities, and mechanisms
			 thereafter; and
				(2)instruct the United States Mission to the
			 ICAO to officially request observer status for Taiwan at the triennial ICAO
			 Assembly and other related meetings, activities, and mechanisms thereafter and
			 to actively urge ICAO member states to support such observer status and
			 participation for Taiwan.
				(c)Report Concerning Observer Status for
			 Taiwan at the ICAO AssemblyNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to Congress a
			 report, in unclassified form, describing the United States strategy to endorse
			 and obtain observer status for Taiwan at the triennial ICAO Assembly and at
			 subsequent ICAO Assemblies and at other related meetings, activities, and
			 mechanisms thereafter. The report shall include the following:
				(1)A description of the efforts the Secretary
			 of State has made to encourage ICAO member states to promote Taiwan’s bid to
			 obtain observer status.
				(2)The steps the Secretary of State will take
			 to endorse and obtain observer status for Taiwan in ICAO at the triennial ICAO
			 Assembly and at other related meetings, activities, and mechanisms
			 thereafter.
				
	
		
			Passed the Senate
			 June 19, 2013.
			
			Secretary
		
	
	
	
